         Case 17-15834             Doc 26     Filed 02/21/19 Entered 02/21/19 11:54:54                                   Desc Main
                                                Document     Page 1 of 8
                                           UNITED STATES BANKRUPTCY COURT
                                            NORTHERN DISTRICT OF ILLINOIS
                                                    EASTERN DIVISION

              In re: BALLADO, RENE                                                              § Case No. 17-15834-ABG
                                                                                                §
                                                                                                §
         Debtor(s)                                                                              §

                                           TRUSTEE'S FINAL REPORT (TFR)

                The undersigned trustee hereby makes this Final Report and states as follows:

               1. A petition under Chapter 7 of the United States Bankruptcy Code
       was filed on May 22, 2017. The undersigned trustee was appointed on May 22, 2017.

                 2. The trustee faithfully and properly fulfilled the duties enumerated in 11 U.S.C. §704.

                3. All scheduled and known assets of the estate have been reduced to cash, released to
       the debtor as exempt property pursuant to 11 U.S.C. § 522, or have been or will be abandoned
       pursuant to 11 U.S.C. § 554. An individual estate property record and report showing the
       disposition of all property of the estate is attached as Exhibit A.
                 4. The trustee realized the gross receipts of                      $                40,000.00

                                    Funds were disbursed in the following amounts:
                                    Payments made under an
                                      interim distribution                                                  0.00
                                    Administrative expenses                                                 0.00
                                    Bank service fees                                                      95.25
                                    Other payments to creditors                                             0.00
                                    Non-estate funds paid to 3rd Parties                                    0.00
                                    Exemptions paid to the debtor                                           0.00
                                    Other payments to the debtor                                            0.00
                             Leaving a balance on hand of 1                         $                39,904.75
       The remaining funds are available for distribution.

               5. Attached as Exhibit B is a cash receipts and disbursements record for each estate bank
       account.




              1 The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
account of the disbursement of the additional interest.

      UST Form 101-7-TFR (05/1/2011)
         Case 17-15834              Doc 26  Filed 02/21/19 Entered 02/21/19 11:54:54 Desc Main
                                              Document
                 6. The deadline for filing non-governmental Page in
                                                             claims 2 this
                                                                      of 8case was 03/08/2018
       and the deadline for filing governmental claims was 11/18/2017. All claims of each class
       which will receive a distribution have been examined and any objections to the allowance
       of claims have been resolved. If applicable, a claims analysis, explaining why payment on any
       claim is not being made, is attached as Exhibit C .

                 7. The Trustee's proposed distribution is attached as Exhibit D .

               8. Pursuant to 11 U.S.C. § 326(a), the maximum compensation allowable to the trustee is
       $4,750.00. To the extent that additional interest is earned before case closing, the maximum
       compensation may increase.

                The trustee has received $0.00 as interim compensation and now requests the
       sum of $4,750.00, for a total compensation of $4,750.00. 2 In addition, the trustee
       received reimbursement for reasonable and necessary expenses in the amount of $0.00
       and now requests reimbursement for expenses of $8.64, for total expenses of
              2
       $8.64.

               Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
       foregoing report is true and correct.

       Date: 01/18/2019                    By: /s/JOHN E. GIERUM
                                               Trustee




       STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
       Act exemption 5 C.F.R. §1320.4(a)(2) applies.




            2 If the estate is administratively insolvent, the dollar amounts reflected in this paragraph
may be higher than the amounts listed in the Trustee's Proposed Distribution (Exhibit D)

       UST Form 101-7-TFR (05/1/2011)
                      Case 17-15834                     Doc 26            Filed 02/21/19 Entered 02/21/19 11:54:54                                          Desc Main
                                                                            Document     Page 3 of 8
                                                                                                                                                                                Exhibit A


                                                                                      Form 1                                                                                    Page: 1

                                            Individual Estate Property Record and Report
                                                             Asset Cases
Case Number: 17-15834-ABG                                                                      Trustee:       (520171)      JOHN E. GIERUM
Case Name:        BALLADO, RENE                                                                Filed (f) or Converted (c): 05/22/17 (f)
                                                                                               §341(a) Meeting Date:        06/29/17
Period Ending: 01/18/19                                                                        Claims Bar Date:             03/08/18

                                1                                            2                            3                       4                    5                   6

                    Asset Description                                   Petition/                Estimated Net Value          Property            Sale/Funds          Asset Fully
         (Scheduled And Unscheduled (u) Property)                     Unscheduled           (Value Determined By Trustee,    Abandoned            Received by      Administered (FA)/
                                                                         Values                Less Liens, Exemptions,       OA=§554(a)            the Estate       Gross Value of
Ref. #                                                                                             and Other Costs)                                                Remaining Assets

 1       425 Franklin Street, Waukegan, IL 60085-0000, La                   80,000.00                      46,550.00                                   40,000.00                    FA
          Imported from original petition Doc# 1

 2       Deposits of money: Checking account with JP Morg                          50.00                        0.00                                        0.00                    FA
          Imported from original petition Doc# 1

 3       Misc. household furniture, furnishings, applianc                        500.00                         0.00                                        0.00                    FA
          Imported from original petition Doc# 1

 4       Clothes & personal items                                                300.00                         0.00                                        0.00                    FA
          Imported from original petition Doc# 1

 5       Error                                                                      0.00                        0.00                                        0.00                    FA
          Imported from original petition Doc# 1

 5       Assets      Totals (Excluding unknown values)                     $80,850.00                     $46,550.00                                  $40,000.00                 $0.00



     Major Activities Affecting Case Closing:

                  evaluating RE value and awaiting end of claims period to solicit offer.

                  evaluating RE value and end of claims period to solicit offer.

     Initial Projected Date Of Final Report (TFR):          December 31, 2018                    Current Projected Date Of Final Report (TFR):       December 31, 2018




                                                                                                                                                 Printed: 01/18/2019 03:11 PM   V.14.14
                         Case 17-15834                  Doc 26     Filed 02/21/19 Entered 02/21/19 11:54:54                                               Desc Main
                                                                     Document     Page 4 of 8
                                                                                                                                                                             Exhibit B


                                                                               Form 2                                                                                        Page: 1

                                                  Cash Receipts And Disbursements Record
Case Number:         17-15834-ABG                                                              Trustee:              JOHN E. GIERUM (520171)
Case Name:           BALLADO, RENE                                                             Bank Name:            Rabobank, N.A.
                                                                                               Account:              ******4566 - Checking Account
Taxpayer ID #:       **-***7705                                                                Blanket Bond:         $5,000,000.00 (per case limit)
Period Ending: 01/18/19                                                                        Separate Bond: N/A

   1             2                          3                                   4                                                5                    6                  7

 Trans.     {Ref #} /                                                                                                        Receipts        Disbursements            Checking
  Date      Check #           Paid To / Received From             Description of Transaction                T-Code              $                  $               Account Balance
10/01/18       {1}         Rene Ballado                    house equity                                   1110-000               40,000.00                                40,000.00
10/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee               2600-000                                         30.68          39,969.32
11/30/18                   Rabobank, N.A.                  Bank and Technology Services Fee               2600-000                                         32.85          39,936.47
12/31/18                   Rabobank, N.A.                  Bank and Technology Services Fee               2600-000                                         31.72          39,904.75

                                                                              ACCOUNT TOTALS                                     40,000.00                 95.25        $39,904.75
                                                                                     Less: Bank Transfers                             0.00                  0.00
                                                                              Subtotal                                           40,000.00                 95.25
                                                                                     Less: Payments to Debtors                                              0.00
                                                                              NET Receipts / Disbursements                     $40,000.00                 $95.25



                                                                                                                                   Net             Net                    Account
                                                                              TOTAL - ALL ACCOUNTS                               Receipts     Disbursements               Balances

                                                                              Checking # ******4566                              40,000.00                 95.25          39,904.75

                                                                                                                               $40,000.00                 $95.25        $39,904.75




{} Asset reference(s)                                                                                                                     Printed: 01/18/2019 03:11 PM       V.14.14
                   Case 17-15834               Doc 26          Filed 02/21/19 Entered 02/21/19 11:54:54                              Desc Main
                                                                 Document     Page 5 of 8
Printed: 01/18/19 03:11 PM                                                                                                                          Page: 1

                                           Claims Proposed Distribution - Exhibit C
                                               Case: 17-15834-ABG BALLADO, RENE

  Case Balance:        $39,904.75               Total Proposed Payment:            $39,904.75                    Remaining Balance:            $0.00

                                                                Amount             Amount               Paid           Claim          Proposed      Remaining
Claim #   Claimant Name                     Type                 Filed             Allowed             to Date        Balance         Payment         Funds

          JOHN E. GIERUM                  Admin Ch. 7               8.64               8.64               0.00             8.64              8.64      39,896.11
          <2200-00 Trustee Expenses>
          JOHN E. GIERUM                  Admin Ch. 7            4,750.00           4,750.00              0.00         4,750.00         4,750.00       35,146.11
          <2100-00 Trustee Compensation>
  A1      Lois West, Kutchins, Robbins Admin Ch. 7                927.50             927.50               0.00           927.50            927.50      34,218.61
          & Diamond, Ltd.
          <3410-00 Accountant for Trustee Fees (Other Firm)>

   1      Comenity Capital                Unsecured              4,016.10           4,016.10              0.00         4,016.10         1,969.02       32,249.59
          Bank/Paypal Credit
   2      Cavalry SPV I, LLC              Unsecured              3,267.69           3,267.69              0.00         3,267.69         1,602.09       30,647.50
   3      Discover Bank                   Unsecured            16,817.23          16,817.23               0.00        16,817.23         8,245.16       22,402.34
   4      Discover Bank                   Unsecured            12,911.73          12,911.73               0.00        12,911.73         6,330.37       16,071.97
   5      Discover Bank                   Unsecured              5,110.96           5,110.96              0.00         5,110.96         2,505.81       13,566.16
   6      Midland Funding, LLC            Unsecured            10,181.28          10,181.28               0.00        10,181.28         4,991.69        8,574.47
   7      Midland Funding, LLC            Unsecured              8,344.40           8,344.40              0.00         8,344.40         4,091.10        4,483.37
   8      Midland Funding, LLC            Unsecured              2,831.03           2,831.03              0.00         2,831.03         1,388.00        3,095.37
   9      Midland Funding, LLC            Unsecured              3,384.00           3,384.00              0.00         3,384.00         1,659.11        1,436.26
   10     American Express Bank, FSB Unsecured                   2,794.45           2,794.45              0.00         2,794.45         1,370.07          66.19
   11     Armor Systems Corporation Unsecured                     135.00             135.00               0.00           135.00             66.19           0.00


                      Total for Case 17-15834 :                $75,480.01         $75,480.01             $0.00       $75,480.01       $39,904.75




                                                                       CASE SUMMARY
                                                    Amount            Amount               Paid             Proposed              % paid
                                                     Filed            Allowed             to Date           Payment

          Total Administrative Claims :            $5,686.14          $5,686.14                $0.00         $5,686.14       100.000000%

             Total Unsecured Claims :           $69,793.87           $69,793.87                $0.00        $34,218.61          49.028102%
          Case 17-15834        Doc 26      Filed 02/21/19 Entered 02/21/19 11:54:54                 Desc Main
                                             Document     Page 6 of 8


                                 TRUSTEE'S PROPOSED DISTRIBUTION                                       Exhibit D

            Case No.: 17-15834-ABG
            Case Name: BALLADO, RENE
            Trustee Name: JOHN E. GIERUM
                                               Balance on hand:                          $          39,904.75
             Claims of secured creditors will be paid as follows:

 Claim        Claimant                             Claim Allowed Amount Interim Payments               Proposed
 No.                                             Asserted       of Claim          to Date              Payment
                                                      None
                                               Total to be paid to secured creditors:    $               0.00
                                               Remaining balance:                        $          39,904.75

             Applications for chapter 7 fees and administrative expenses have been filed as follows:
 Reason/Applicant                                            Total Requested Interim Payments        Proposed
                                                                                       to Date       Payment
Trustee, Fees - JOHN E. GIERUM                                      4,750.00                 0.00       4,750.00
Trustee, Expenses - JOHN E. GIERUM                                       8.64                0.00             8.64
Accountant for Trustee, Fees - Lois West, Kutchins,                   927.50                 0.00           927.50
Robbins & Diamond, Ltd.
                           Total to be paid for chapter 7 administration expenses:       $           5,686.14
                           Remaining balance:                                            $          34,218.61

              Applications for prior chapter fees and administrative expenses have been filed as follows:
 Reason/Applicant                                            Total Requested Interim Payments        Proposed
                                                                                       to Date       Payment
                                                      None
                           Total to be paid for prior chapter administrative expenses:   $               0.00
                           Remaining balance:                                            $          34,218.61




   UST Form 101-7-TFR (05/1/2011)
           Case 17-15834         Doc 26      Filed 02/21/19 Entered 02/21/19 11:54:54                  Desc Main
                                               Document     Page 7 of 8




             In addition to the expenses of administration listed above as may be allowed by the
        Court, priority claims totaling $0.00 must be paid in advance of any dividend to
        general (unsecured) creditors.
              Allowed priority claims are:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
                                                        None
                                                 Total to be paid for priority claims:      $               0.00
                                                 Remaining balance:                         $          34,218.61
              The actual distribution to wage claimants included above, if any, will be the proposed
        payment less applicable withholding taxes (which will be remitted to the appropriate taxing
        authorities).

            Timely claims of general (unsecured) creditors totaling $ 69,793.87 have been allowed and
        will be paid pro rata only after all allowed administrative and priority claims have been paid in full.
        The timely allowed general (unsecured) dividend is anticipated to be 49.0 percent,
        plus interest (if applicable).
              Timely allowed general (unsecured) claims are as follows:
Claim          Claimant                                        Allowed Amount Interim Payments           Proposed
No                                                                    of Claim          to Date          Payment
  1            Comenity Capital Bank/Paypal Credit                     4,016.10                 0.00       1,969.02
  2            Cavalry SPV I, LLC                                      3,267.69                 0.00       1,602.09
  3            Discover Bank                                          16,817.23                 0.00       8,245.16
  4            Discover Bank                                          12,911.73                 0.00       6,330.37
  5            Discover Bank                                           5,110.96                 0.00       2,505.81
  6            Midland Funding, LLC                                   10,181.28                 0.00       4,991.69
  7            Midland Funding, LLC                                    8,344.40                 0.00       4,091.10
  8            Midland Funding, LLC                                    2,831.03                 0.00       1,388.00
  9            Midland Funding, LLC                                    3,384.00                 0.00       1,659.11
 10            American Express Bank, FSB                              2,794.45                 0.00       1,370.07
 11            Armor Systems Corporation                                 135.00                 0.00          66.19
                             Total to be paid for timely general unsecured claims:          $          34,218.61
                             Remaining balance:                                             $               0.00




  UST Form 101-7-TFR (05/1/2011)
           Case 17-15834         Doc 26      Filed 02/21/19 Entered 02/21/19 11:54:54                 Desc Main
                                               Document     Page 8 of 8




            Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been
        allowed and will be paid pro rata only after all allowed administrative, priority and timely filed
        general (unsecured) claims have been paid in full. The tardily filed claim dividend is anticipated
        to be 0.0 percent, plus interest (if applicable).

              Tardily filed general (unsecured) claims are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                      None
                            Total to be paid for tardy general unsecured claims:          $                  0.00
                            Remaining balance:                                            $                  0.00

             Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
        ordered subordinated by the Court totaling $ 0.00 have been allowed and will be paid
        pro rata only after all allowed administrative, priority and general (unsecured) claims have been paid
        in full. The dividend for subordinated unsecured claims is anticipated to be 0.0 percent,
        plus interest (if applicable).
              Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
        ordered subordinated by the Court are as follows:
Claim          Claimant                                       Allowed Amount Interim Payments           Proposed
No                                                                   of Claim          to Date          Payment
                                                       None
                                                Total to be paid for subordinated claims: $                  0.00
                                                Remaining balance:                        $                  0.00




  UST Form 101-7-TFR (05/1/2011)
